Opinion issued July 1, 2021




                                    In The

                              Court of Appeals
                                   For The

                        First District of Texas
                         ————————————
                              NO. 01-19-00628-CV
                         ———————————
                       KEVIN WIEMKEN, Appellant
                                      V.
   WALLER COUNTY, WALLER-HARRIS EMERGENCY SERVICES
DISTRICT NO. 200, AND WALLER INDEPENDENT SCHOOL DISTRICT,
                          Appellees


                  On Appeal from the 506th District Court
                          Waller County, Texas
                    Trial Court Case No. 2019-03-8723


                        MEMORANDUM OPINION

     Appellant, Kevin Wiemken, has appealed from the final judgment signed by

the trial court on August 12, 2019.    Wiemken has neither paid nor made
arrangements to pay, the fee for the preparation of the clerk’s record. See TEX. R.

APP. P. 37.3(b).

      We dismiss the appeal for want of prosecution.

      In connection with his appeal, On September 10, 2019, Wiemken filed an

“Application to Proceed In Forma Pauperis” in this Court, seeking to proceed

without payment of costs on appeal. Wiemken’s application, however failed to

include any indication that he filed a Statement of Inability to Afford Payment of

Court Costs with the trial court, that the trial court declared him indigent, or that he

otherwise was entitled to proceed without payment of costs. See TEX. R. CIV. P.

145(a), (b), (d), (f). Accordingly, on October 11, 2019, Wiemken was notified that

this appeal was subject to dismissal if he did not submit written evidence, on or

before November 12, 2019: (1) that he had paid or made arrangements to pay the fee

for the preparation of the clerk’s record or (2) that otherwise established that he was

exempt from paying the trial court clerk’s fee for preparation of the clerk’s record.

Wiemken did not adequately respond to the Court’s notice.

        On January 5, 2021, this Court directed the trial court clerk to prepare,

certify, and file with this Court, without advance payment of costs by appellant, a

clerk’s record on indigence, including any motion, response, or trial court order

regarding appellant’s ability or inability to pay costs. See TEX. R. CIV. P. 145(a),

(b), (d), (f); see also TEX. R. APP. P. 20.1. On January 15, 2021, the trial court clerk


                                           2
filed the clerk’s record on indigence. Our review of the record does not provide

sufficient evidence that Wiemken established indigence for purposes of court costs.

See TEX. R. CIV. P. 145 (defining “[c]osts” (internal quotations omitted)).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 37.3(b), 42.3(b), 43.2(f). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Kelly, Guerra, and Farris.




                                          3